952 F.2d 395
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elizabeth B. BURDEN, Plaintiff-Appellant,v.RAYTHEON COMPANY, Defendant-Appellee.Elizabeth B. BURDEN, Plaintiff-Appellee,v.RAYTHEON COMPANY, Defendant-Appellant.
Nos. 91-1031, 91-1041.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 14, 1991.Decided Dec. 18, 1991.As Amended Dec. 31, 1991.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  (CA-90-1234-A), Albert V. Bryan, Jr., Senior District Judge.
T.C. Lea, Jr., Culpeper, Va., for appeallnt.
James T. Wharton, D. Lee Rutland, Wharton, Levin & Ehrmantruat, Annapolis, Md.;   Benjamin Glass, Shevlin & Glass, Arlington, Va., for appellee.
E.D.Va.
AFFIRMED.
Before K.K. HALL and HAMILTON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Elizabeth B. Burden appeals from the district court's grant of summary judgment for Raytheon Co.   Burden brought this diversity action seeking damages for personal injuries allegedly caused by Raytheon's negligence.   The district court held that the government contractor defense set forth in  Boyle v. United Technologies Corp., 487 U.S. 500, 512 (1988), protected Raytheon from Burden's claims.   Burden v. Raytheon Co., No. CA-90-1234-A (E.D.Va. Jan. 18, 1991).   Burden contends that summary judgment was improper because a genuine issue of material fact existed as to the defense's applicability.


2
Burden cites ample authority establishing that the applicability of the government contractor defense presents questions of fact.   See, e.g., Trevino v. General Dynamics Corp., 865 F.2d 1474 (5th Cir.), cert. denied, 493 U.S. 935 (1989).   She fails, however, to identify any issues of material fact that are in dispute.   Moreover, our review of the record reveals no such issues.   Her appeal thus is without merit, and we affirm.


3
Because we conclude that the affidavit submitted by Burden does not raise any issues of material fact, we need not consider Raytheon's cross-appeal arguing that this affidavit should not have been considered.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.